Citation Nr: 0635692	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to January 
21, 2003. 

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD from March 1, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The May 2000 rating decision on appeal granted service 
connection for PTSD, assigned a temporary total 
hospitalization rating from February 28, 2000 through March 
31, 2000, and assigned a 30 percent evaluation effective from 
April 1, 2000.  A rating decision in December 2002 assigned a 
temporary total hospitalization rating from October 15, 2002 
through November 30, 2002, and continued the 30 percent 
rating effective from December 1, 2002.  By a rating decision 
in March 2003, a temporary total hospitalization rating was 
assigned for the disability at issue from January 21, 2003 
through February 2003, and a 50 percent evaluation was 
assigned effective from March 1, 2003.  A more recent April 
2005 rating decision assigned a temporary total 
hospitalization evaluation for the periods from January 28, 
2004 to March 31, 2004 and from September 7, 2004 to 
September 30, 2004.

A November 2000 rating action denied an increased rating for 
post-traumatic stress disorder, and denied service connection 
for hearing loss and tinnitus.  A letter was received from 
the veteran in January 2001 in which he requested a statement 
of the case.  The RO wrote to the veteran in March 2001, 
asking him to clarify with respect to which issues he wished 
to submit a notice of disagreement.  In April 2001, the RO 
received a letter from the veteran in which he stated that 
his January 2001 letter requesting a statement of the case 
had been sent in error, and that he had already received a 
statement of the case for his PTSD claim.  Accordingly, only 
the veteran's increased rating claims are currently in 
appellate status.

The Board issued a decision in March 2005 denying the 
veteran's claim for an increased rating in excess of 30 
percent for the period prior to January 21, 2003 and granting 
a disability evaluation of 70 percent for his PTSD for the 
period from March 1, 2003.  He appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In July 2006, his 
attorney and VA's Office of General Counsel - representing 
the Secretary of VA, filed a joint motion requesting that the 
Court vacate the Board's decision and remand the case for 
readjudication in compliance with directives specified.  The 
Court issued an order in August 2006, granting the joint 
motion and since has returned the case to the Board.

Unfortunately, in order to comply with the Court's order, 
further development of the evidence is required before the 
Board can adjudicate the veteran's pending claim for 
disability rating in excess of 70 percent for his PTSD from 
March 1, 2003.  As a result, it is being remanded to the RO 
via the Appeals Management Center (AMC).  VA will notify him 
if further action is required on his part.

In a February 2005 informal hearing presentation, the 
veteran's representative asserted that the veteran was 
entitled to a total rating based on individual 
unemployability.  That claim was referred to the RO in the 
Board's March 2005 decision.  However, the RO has failed to 
take any action on his claim, and the Board again refers this 
issue to the RO for appropriate action.


FINDINGS OF FACT

Prior to January 21, 2003, the veteran's post-traumatic 
stress disorder was primarily manifested by moderate anxiety, 
with intrusive thoughts, flashbacks, nightmares and impaired 
memory.


CONCLUSION OF LAW

The criteria for an initial staged rating in excess of 30 
percent for post-traumatic stress disorder prior to January 
21, 2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his PTSD.  In this regard, because the May 2000 rating 
decision granted the veteran's claim of entitlement to 
service connection for PTSD, such claim is now substantiated.  
As such, his filing of a notice of disagreement as to the May 
2000 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the veteran's PTSD (38 
C.F.R. § 4.130, DC 9411), and included a description of the 
rating formulas for all possible schedular ratings under 
those diagnostic codes.  In addition, October 2002 and March 
2006 letters explained the evidence necessary to substantiate 
a claim for an increased rating and how a disability rating 
is determined for service-connected disorders.  The March 
2006 letter also explained the basis for determining an 
effective date upon the grant of an increased disability 
evaluation, in compliance with Dingess/Hartman.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial 30 percent evaluation 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve higher ratings for his PTSD.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, and those 
of his wife.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  
See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2006).  The veteran's PTSD is 
presently evaluated as 30-percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.

Whereas a 50 percent disability rating requires occupational 
and social impairment due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Code 9411.

Analysis

Upon reviewing these rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 30 percent rating, and that a higher evaluation is 
not warranted.  

The objective clinical evidence of record does not show he 
has difficulty understanding complex commands, impaired 
memory, impaired insight or judgment, disturbances of 
motivation and mood, or difficulty maintaining relationships.  
His VA examination reports indicate he is correctly oriented 
(to time, person, place, situation, etc.) and cooperative, 
with good eye contact and grooming despite his symptoms.  In 
addition, there is no objective clinical evidence of 
delusions, suicidal or homicidal ideation, or hallucinations.  
There also is no persuasive evidence of obsessive-compulsive 
behavior, phobias, panic attacks, or poor impulse control.  
Nor is there any evidence of any psychomotor retardation, 
inappropriate behavior, or abnormal involuntary movement.  
Likewise, his speech is coherent and relevant and there is no 
evidence of an impaired thought process or psychoses; his 
cognition was intact.  Records also show he is able to 
participate in many activities of daily living - despite his 
flashbacks, and nightmares, which, in any event, are already 
contemplated by the currently assigned 30 percent evaluation.

The record reflects that the veteran was hospitalized and 
assigned a temporary total rating on two occasions prior to 
January 21, 2003 followed by the assignment, and 
continuation, of an initial staged rating of 30 percent.  The 
Board notes that an October 2002 VA examiner diagnosed the 
veteran with a major depressive disorder, PTSD, and a 
histrionic personality disorder with dependent features.  The 
Board notes that the veteran does not have service connection 
in effect for either his mood disorder or his personality 
disorder.  Nevertheless, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) it was held 
that the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Significantly, in this 
regard, the VA examiner specifically stated that, while the 
veteran had symptoms consistent with a diagnosis of PTSD, 
"what is most disabling . . . is his mood disorder."  She 
further reiterated that the veteran's PTSD did not interfere 
with his speech or ability to understand complex commands, 
nor did his PTSD cause panic attacks or impaired thinking.  
More significantly, she noted that the veteran's memory 
deficits were related to the veteran's depressive disorder 
and/or personality disorder, and that his PTSD did not impair 
the veteran's ability to develop and sustain long-term 
relationships.  

The medical evidence for this time period does show GAF 
scores ranging from 25 to 48.  A GAF score from 25 to 30 
reflects behavior considerably influenced by delusions or 
hallucinations, serious impairment of communication or 
judgment, or an inability to function in almost all areas.  A 
GAF score of 41 to 50 is indicative of serious impairment in 
social, occupational, or school functioning.  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM IV).  However, 
as previously noted, the October 2002 VA examination report 
clearly indicates that the veteran's PTSD does not cause 
delusions or hallucinations, impair his communication or 
judgment, or create an inability to function.  Likewise, the 
veteran was able to develop and sustain long-term 
relationships..  Nevertheless, the Board acknowledges that a 
GAF score is probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  But, the Board also points out that the 
VA examiner's clinical findings are nevertheless more 
probative in making this important determination, as these 
findings more accurately portray the relevant symptoms of the 
veteran's service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  
So there is no justification for increasing the rating for 
the veteran's PTSD solely on the basis of his GAF scores; the 
clinical findings upon evaluation are clearly commensurate 
with the currently assigned 30 percent disability evaluation.  
See 38 C.F.R. § 4.7.

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his PTSD has 
caused marked interference with his employment (meaning above 
and beyond that contemplated by his 30 percent schedular 
rating) or that PTSD, standing alone, has necessitated 
frequent periods of hospitalization such that application of 
the regular schedular rating standards is rendered 
impracticable.  As such, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that 
prior to January 21, 2003, the veteran did not meet the 
criteria for a rating in excess of 30 percent for post-
traumatic stress disorder.  The Board further notes that the 
October 2002 VA examiner opined that that veteran's 30 
percent rating adequately matched the veteran's service-
connected disability.  Accordingly, an initial staged rating 
in excess of 30 percent prior to January 21, 2003 is not 
warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for PTSD, 
so the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder prior to January 21, 2003, is 
denied. 


REMAND

As pointed out in the Joint Motion, the veteran and his wife 
submitted statements in April 2003, wherein they alluded to 
upcoming mental health treatment at the VA medical center 
(VAMC), including an appointment for a mental health 
evaluation in June 2003.  According to the veteran's wife, 
the upcoming appointments and the evaluation were scheduled 
due to a worsening in the veteran's PTSD symptoms.  However, 
it remains unclear whether the veteran appeared for such 
treatment or the June 2003 evaluation, as the RO did not make 
an effort to obtain his relevant VA medical records for the 
period from February 2003 through March 2004 and associate 
them with his claims file.  

These additional records, assuming they exist, may contain 
important medical evidence or confirmation of the veteran's 
assertions.  VA must make a "reasonable effort" to obtain 
these and other relevant records.  And if, per chance, the RO 
did make a reasonable effort to obtain all of the veteran's 
VA medical treatment records, but they were unavailable, 
there is no specific indication in the file these records do 
not exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records, such 
records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
veteran's treatment at the VAMC in North 
Chicago, Illinois from February 2003 
through March 2004.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claim to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


